DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 27, “the second engagement member” lacks antecedent basis.

Regarding claim 31, “the handle” lacks antecedent basis.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 13-14, 22-24, 27-28, 31, 33, and 35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Contini et al (US 2016/0310134), hereinafter Contini.

Regarding claim 13, Contini discloses a surgical instrument (Fig. 1, item 100) comprising:
a housing (Fig. 1, item 10) containing a compartment (Fig. 3, item 10C)therein;
an elongated member (Fig. 1, item 200) extending distally from the housing;
a jaw assembly (Fig. 1, item 400) including a first jaw (Fig. 53, item 408) and a second jaw (Fig. 53, item 406) at a distal portion of the elongated member (Fig. 53), at least the first jaw movable with respect to the second jaw (Para. 0371);
a jaw clamping mechanism (Fig. 25, item 248) (Fig. 19, item 64A) movable between a first position and second position (Para. 0340) to move at least the first jaw toward the second jaw to clamp tissue between the first and second jaws (Para. 0340);
a firing mechanism (Fig. 25, item 248) (Fig. 19, item 64A) movable between a first position and a second position (Para. 0317) to fire fasteners into the tissue clamped between the first and second jaws (Para. 0317);
an articulation mechanism (Fig. 25, item 258) (Fig. 19, item 64B) movable between a first position and a second position (Para. 0336) to articulate the jaw assembly from a linear position to a second position angled with respect to a longitudinal axis of the elongated member (Para. 0336) (Para. 0317);
a cover (Fig. 6, item 10A) on the housing movable from a closed position to an open position to access the compartment (Para. 0280); and
a power pack (Fig. 3, item 101) loadable into the compartment, the power pack having a motor (Fig. 13, item 152, 154, 156) and an engagement member (Fig. 19, item 154A) engageable with the articulation mechanism within the housing to effect movement of the articulation mechanism from the first position to the second position (Para. 0327), wherein the power pack engages the articulation mechanism when loaded into the compartment (Para. 0327).

Regarding claim 14, Contini discloses the surgical instrument further comprising a handle (Fig. 2, item 14a, 14b) (Fig. 2, item 30) manually movable to move the jaw clamping mechanism to clamp tissue between the first and second jaws (Para. 0320, manually moving switch 30 on handle 14a causes jaw clamping mechanism to close first and second jaws).

Regarding claim 22, Contini discloses the surgical instrument wherein the housing or the cover includes a first seal (Para. 0280, housing 10 and cover 10a receive power pack to form a sterile barrier around power pack) to seal about the cover in a closed position of the cover to protect the power pack positioned within the compartment of the housing (Para. 0280).

Regarding claim 23, Contini discloses the surgical instrument further comprising a second seal (Fig. 3, item 60) to block passage of body fluids from the elongated member into the compartment (Para. 0301).

Regarding claim 24, Contini discloses the surgical instrument wherein the cover is hingedly attached at a distal portion (Para. 0280) and is pivotable away from the housing in a direction away from the longitudinal axis of the surgical instrument (Para. 0280, when cover 10a rotates at hinge 16 of handle 10b, cover 10a rotates away from longitudinal axis).

Regarding claim 27, Contini discloses the surgical instrument wherein the second engagement member includes a yoke (Fig. 16, item 154a, engagement member 154a is a yoke because the engagement member 154a translates motion from motor 154 to articulation mechanism) to engage a rod (Fig. 19, item 64B) of the articulation mechanism.

Regarding claim 28, Contini discloses the surgical instrument wherein the power pack is contained in the compartment out of contact with body fluids of a patient (Para. 0280, housing 10 and cover 10a receive power pack to form a sterile barrier around power pack), and the power pack is reusable (Para. 0297).

Regarding claim 31, Contini discloses the surgical instrument wherein the power pack is out of contact with the handle (Fig. 3, power pack 101 is out of contact with handle 10 when power pack 101 is removed from instrument).

Regarding claim 33, Contini discloses a surgical instrument (Fig. 1, item 100) comprising:
a housing (Fig. 1, item 10) containing a compartment (Fig. 3, item 10C) therein;
an elongated member (Fig. 1, item 200) extending distally from the housing;
a jaw assembly (Fig. 1, item 400) including a first jaw (Fig. 53, item 408) and a second jaw (Fig. 53, item 406) at a distal portion of the elongated member (Fig. 53), at least the first jaw movable with respect to the second jaw (Para. 0371);
a jaw clamping mechanism (Fig. 25, item 248) (Fig. 19, item 64A) movable between a first position and second position (Para. 0340) to move at least the first jaw toward the second jaw to clamp tissue between the first and second jaws (Para. 0340);
an articulation mechanism (Fig. 25, item 258) (Fig. 19, item 64B) movable between a first position and a second position (Para. 0336) to articulate the jaw assembly from a linear position to a second position angled with respect to a longitudinal axis of the elongated member (Para. 0336) (Para. 0317);
a cover (Fig. 6, item 10A) on the housing movable from a closed position to an open position to access the compartment (Para. 0280); and
a power pack (Fig. 3, item 101) loadable into the compartment, the power pack having a motor (Fig. 13, item 152, 154, 156) and an engagement member (Fig. 19, item 154A) engageable with the articulation mechanism within the housing to effect movement of the articulation mechanism from the first position to the second position (Para. 0327), wherein the power pack engages the articulation mechanism when loaded into the compartment (Para. 0327).

Regarding claim 35, Contini discloses the surgical instrument wherein the articulation mechanism (Fig. 19, item 64B) is positioned within the housing when the power pack is loaded into the compartment for engagement with the articulation mechanism (Fig. 5, articulation mechanism 64B is in housing 10 when power pack 101 is loaded into housing 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 29 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Contini in view of Hibner et al (US 10,959,806), hereinafter Hibner.

Regarding claim 29, Contini discloses the surgical instrument wherein one or both of the power pack or housing includes a sensor (Para. 0361).
Contini is silent about the sensor to indicate a position of articulation of the first and second jaws with respect to the longitudinal axis of the elongated member.
However, Hibner teaches a sensor (Fig. 10b, item 355a, 355b) (Col. 19, lines 1-24) to indicate a position of articulation of the first and second jaws with respect to the longitudinal axis of the elongated member (Col. 19, lines 1-24).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Contini and Hibner to modify the system of Contini to incorporate the position sensors of Hibner.  A person of ordinary skill in the art would have been motivated to make such change in order to provide the user with feedback on the location of the articulation mechanism during use.

Regarding claim 37, Contini is silent about the system wherein the power pack is top loaded into the compartment in a direction transverse to a longitudinal axis of the instrument.
However, Hibner teaches a system wherein the power pack (Fig. 1A, item 130) is loaded into a compartment (Fig. 10A, compartment of housing is area of front portion assembly 110 where power pack 130 is inserted) of the housing in a direction transverse to a longitudinal axis of the instrument (Col. 8, lines 30-55).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Contini and Hibner to modify the system of Contini to load the power pack in a transverse direction to the longitudinal axis, as taught by Hibner.  A person of ordinary skill in the art would have been motivated to make such change in order to place the housing in proper and secure mechanical and electrical contact with the power pack (Hibner, Col. 8, lines 53-67).

Claims 30 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Contini in view of Wealer et al (US 9,326,812), hereinafter Wealer.

Regarding claim 30, Contini is silent about the surgical instrument wherein the power pack is removably loadable into the housing with the elongated member attached to the housing.
However, Wealer teaches a surgical instrument wherein the power pack (Fig. 1, item 4) is removably loadable into the housing with the elongated member (Fig. 1, item 8) attached to the housing (Col. 8, line 37-57, battery 4 is removed just by releasing latch 62, so battery 4 does not need to be removed from the body).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Contini and Wealer to modify the device of Contini to allow the power pack to be removed in the body, as taught by Wealer.  A person of ordinary skill in the art would have been motivated to make such change in order to allow a dead or malfunctioning battery to be replaced during surgery without changing the position of the elongated shaft.

Regarding claim 36, Contini is silent about the surgical instrument wherein the elongated member is attached to the housing and extends therefrom when the power pack is loaded into the compartment.
However, Wealer teaches the surgical instrument wherein the elongated member (Fig. 1, item 8) is attached to the housing and extends therefrom when the power pack (Fig. 1, item 4) is loaded into the compartment (Col. 8, line 37-57, battery 4 is removed just by releasing latch 62, so battery 4 does not need to be removed from the body).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Contini and Wealer to modify the device of Contini to allow the power pack to be removed in the body, as taught by Wealer.  A person of ordinary skill in the art would have been motivated to make such change in order to allow a dead or malfunctioning battery to be replaced during surgery without changing the position of the elongated shaft.

Claims 32 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Contini in view of Geyer (US 2,942,603).

Regarding claim 32, Contini is silent about the surgical instrument wherein pivoting of the cover with the power pack loaded therein and the elongated member extending distally from the housing does not affect the position of the elongated member.
However, Geyer teaches a surgical instrument (Fig. 1, item 10) wherein pivoting of the cover (Fig. 1, item 15) with the power pack loaded therein and the elongated member (Fig. 1, item 14) extending distally from the housing does not affect the position of the elongated member (Col. 2, line 42-Col. 3, line 5). 
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Contini and Geyer to modify the system of Contini to pivot the cover without affecting the position of the elongated shaft, as taught by Geyer.  A person of ordinary skill in the art would have been motivated to make such change in order to permit east access to the battery during use of the system (Col. 2, lines 13-23).

Regarding claim 38, Contini is silent about the surgical instrument wherein pivoting of the cover with the power pack loaded therein and the elongated member extending distally from the housing does not affect the position of the elongated member.
However, Geyer teaches a surgical instrument (Fig. 1, item 10) wherein pivoting of the cover (Fig. 1, item 15) with the power pack loaded therein and the elongated member (Fig. 1, item 14) extending distally from the housing does not affect the position of the elongated member (Col. 2, line 42-Col. 3, line 5). 
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Contini and Geyer to modify the system of Contini to pivot the cover without affecting the position of the elongated shaft, as taught by Geyer.  A person of ordinary skill in the art would have been motivated to make such change in order to permit east access to the battery during use of the system (Col. 2, lines 13-23).

Allowable Subject Matter
Claims 21, 25, 26, and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 21, 25, and 34, the prior art of record fails to disclose, teach, or fairly suggest a surgical instrument a cover on a housing openable to access a compartment within the housing and a power pack removably loadable into the compartment wherein the motor converts rotary motion to linear motion within the power pack.  The prior art of record that comes closest to teaching these limitations is Contini (US 2016/0310134) and Morgan (US 2012/0292367). Contini and Morgan both teach a surgical instrument a cover on a housing openable to access a compartment within the housing and a power pack removably loadable into the compartment.  However, Contini and Morgan fail to teach wherein the motor converts rotary motion to linear motion within the power pack.  Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.
	Regarding claim 26, claim 26 would be allowable because it depends from allowable claim 25.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731